Citation Nr: 9906108	
Decision Date: 03/04/99    Archive Date: 03/11/99

DOCKET NO.  96-41 670	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for low back disorder.  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Crowley, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1968 to 
September 1972.  

This appeal initially came before the Board of Veterans' 
Appeals (Board) from a rating decision rendered in May 1996 
by the Montgomery, Alabama, Regional Office (RO) of the 
Department of Veterans Affairs.  By means of a remand 
decision dated March 1998, the Board remanded the case so 
that the veteran's hearing before the undersigned Member of 
the Board of Veterans' Appeals could be accomplished.  The 
requested action completed, the matter was returned to the 
Board for review.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim of service connection for a low back 
disorder has been developed.

2.  The veteran has a low back disorder that was incurred 
during service.


CONCLUSION OF LAW

A low back disorder was incurred during service.  38 U.S.C. 
§§ 1110, 5107 (West 1991 & Supp. 1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the veteran's claim is well 
grounded within the meaning of 38 U.S.C. § 5107(a) (West 1991 
& Supp. 1998); that is, he has presented a claim that is 
plausible.  He has not alleged that any records of probative 
value that may be obtained, and which have not already been 
requested or associated with his claims folder, are 
available.  The Board accordingly finds that all relevant 
facts have been properly developed, and that the duty to 
assist the veteran, as mandated by 38 U.S.C. § 5107(a) (West 
1991 & Supp. 1998), has been satisfied.  

As indicated above, the veteran contends that he injured his 
back during service, and that service connection for 
residuals from that injury should be granted.  After a review 
of the record, the Board finds that the evidence clearly 
supports his contentions and that service connection for a 
disorder of his lower back is appropriate. 

The report of the veteran's medical entrance examination, 
dated July 1968, shows no indication of a back disorder, and 
clinically evaluates his spine and other musculoskeletal 
systems as normal.  However, a Record of Injury and Treatment 
report, dated June 1972, reveals that the veteran fell while 
playing basketball.  That record also shows that the veteran 
sustained tissue injuries, and that the x-ray report did not 
show a fracture.  The report of the veteran's separation 
examination, dated June 1972, shows that his spine and other 
musculoskeletal areas were clinically evaluated as normal.  
The examiner noted that the veteran had a full range of 
motion of his L-S spine without pain or deformity, and that 
his straight leg raising was normal.  However, the examiner 
also noted that the veteran exhibited "low back pain on 
occasion, diagnosed as muscle strain [in June] 1972, treated, 
no com[plications or sequela].  On the Report of Medical 
History complied by the veteran in conjunction with that 
examination, he indicated that he had had recurrent back 
pain.  

The veteran indicated in his personal hearing that he was 
treated for residuals of his low back injury immediately 
subsequent to his active service by a private physician, but 
had been unable to obtain treatment records for the years 
1972 and 1973.

The available medical evidence subsequent to service shows 
that the veteran was treated for low back pain in January 
1975, October 1976, September 1979, June 1981, September 
1989, June 1992, July 1992, and January 1995.  A February 
1995 record shows that he underwent a surgical procedure for 
"lumbar stenosis secondary to L4-5 lumbar disk herniation 
with early neurogenic claudication".  A record dated March 
1995 shows that he was again treated for this disorder.  

The Board finds the July 1992 record particularly probative 
as to the issue of whether the veteran's in-service injury is 
productive of his current back disorder.  The veteran's 
private physician, in that record, states "[h]e has had 
lumbosacral strain and the symptoms of a chronic nature since 
a fall on his back 20 years ago [while he has] in the Air 
Force."    

Additionally, the veteran has submitted several lay 
statements on his behalf.  The first, dated June 1995, 
states, in essence, that the veteran returned from service 
with a back injury that periodically made him unable to 
perform his job duties, at which time he would "swap" jobs 
with others that were less physically demanding, but also 
paid less, until a time that he was promoted to a supervisory 
position.  The author states he had a history of working with 
the veteran from 1974 to 1984.  The second lay statement, 
dated July 1995, states that the author worked with the 
veteran prior to his entry into active service, and that the 
veteran returned from active duty unable to do any heavy 
lifting.  The author also states that the veteran told him 
that he had injured his back during service.  The third lay 
statement, dated July 1996, states that the author was 
superintendent when the veteran came to work in 1968, before 
his period of service, and worked with the veteran subsequent 
to his service until 1994.  The author continues that veteran 
returned from service with an injured back, and "[the 
veteran] could have easily said that he was hurt on the job 
and received workman's com[pensation,] but he never did that.  
He always said, from the day that he returned from his duties 
with the U.S. Air Force, that he had hurt his back while in 
service."  

In addition to the medical evidence above showing a nexus 
between the veteran's in-service injury and his current 
disorder, this evidence supports the veteran's contentions 
that his current back disorder is a result of his in-service 
injury.  First, the lay statements show that the veteran was 
suffering from residuals of his back injury upon his 
discharge from service and his return to work; second, the 
statements collectively show that he was not again injured 
subsequent to service.  That is, there is no evidence to show 
that the residuals of his low back injury were due to an 
intercurrent injury.  In fact, the third lay statement 
specifically shows that the veteran was not injured in the 
interim between his return to work subsequent to his active 
service and 1994.

As there is not a preponderance of evidence against the 
veteran's claim, the Board finds that the evidence is at 
least in equipoise, and that the veteran is given the benefit 
of the doubt.  Thus, the Board finds, in this case, that the 
physician's comments support the required link between the 
veteran's service injury and his current disorder.

ORDER

Entitlement to service connection for a low back disorder is 
granted.



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals



 

- 4 -


- 1 -


